Exhibit 10.1

 

CONSENT AND FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

THIS CONSENT AND FIRST AMENDMENT to Loan and Security Agreement (this
“Amendment”) is entered into this 18th day of December 2014, by and between
SILICON VALLEY BANK (“Bank”) and VERACYTE, INC., a Delaware corporation
(“Borrower”).

 

RECITALS

 

A.                                    Bank and Borrower have entered into that
certain Loan and Security Agreement dated as of June 26, 2013, as amended by
that certain Consent dated as of September 15, 2014 (as the same may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

 

B.                                    Bank has extended credit to Borrower for
the purposes permitted in the Loan Agreement.

 

C.                                    Borrower has requested that Bank consent
to Borrower housing assets or property in excess of $250,000 with  unaffiliated
kitters, in medical practices and with other third parties, in each case in the
ordinary course of business.

 

D.                                    Borrower has also requested that Bank
amend the Loan Agreement to, among other things, refinance the existing Growth
Capital Term Loan.

 

E.                                    Bank has agreed to so consent to the
foregoing, and to amend certain provisions of the Loan Agreement, but only to
the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

 

2.                                      Consent.  Bank consents to Borrower 
maintaining property valued in the aggregate at $500,000 or less with
unaffiliated kitters, in medical practices, or with other third parties, in each
case in the ordinary course and without the requirement to provide prior notice
to the Bank, obtain bailee letters or obtain other consent from the Bank under
the Agreement.

 

3.                                      Amendment to Loan Agreement.

 

3.1                               Section 2.1.2 (Growth Capital II Term Loans). 
A new Section 2.1.2 is added to the Loan Agreement to read as follows:

 

2.1.2                     Growth Capital II Term Loans.

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement, Bank shall make advances (each, a “Growth Capital
II Term Loan” and, collectively, “Growth Capital II Term Loans”) available to
Borrower in an aggregate amount up to the Growth Capital II Term Loan Amount. 
The Growth Capital II Term Loans shall be available in three tranches: Tranche
A, Tranche B, and Tranche C as follows:

 

(i)                                     Tranche A:  Borrower shall request the
initial Growth Capital II Term Loan under Tranche A (the “Tranche A Advance”) in
a principal amount equal to Five Million Dollars ($5,000,000) on the First
Amendment Date.   Borrower shall use the Tranche A

 

1

--------------------------------------------------------------------------------


 

Advance toward full repayment of the principal amount and accrued but unpaid
interest outstanding under the Growth Capital Term Loans, plus a $109,896.44
Final Payment in connection with the Growth Capital Term Loans.  The Prepayment
Premium in connection with the Growth Capital Term Loans shall be waived.

 

(ii)                                  Tranche B:  Borrower may request one
Growth Capital II Term Loan under Tranche B (the “Tranche B Advance”) in a
principal amount not to exceed Five Million Dollars ($5,000,000) anytime from
the First Amendment Date through December 31, 2015.

 

(iii)                               Tranche C:  Provided that Borrower has first
achieved the Tranche C Revenue Milestone, Borrower may request one Growth
Capital II Term Loan under Tranche C (the “Tranche C Advance”) in a principal
amount not to exceed Five Million Dollars ($5,000,000) anytime after achieving
the Tranche C Revenue Milestone through June 30, 2016.

 

(b)                                 Repayment.  Interest shall accrue from the
date of each Growth Capital II Term Loan. Borrower shall make monthly
interest-only payments on each Growth Capital II Term Loan, beginning on the
first calendar day of the month immediately following the Funding Date of such
Growth Capital II Term Loan, payable in arrears, and continuing on the first day
of each successive calendar month through December 31, 2016 (the “Growth Capital
II Interest Only Period”).  Each Growth Capital II Term Loan shall immediately
amortize after the Growth Capital II Interest Only Period and be payable in
twenty-four (24) equal payments of principal and interest, beginning on
January 1, 2017 and continuing on the first day of each month thereafter.  On
the Growth Capital II Term Loan Maturity Date, Borrower shall pay the
outstanding principal amount of each Growth Capital II Term Loan and any accrued
and unpaid interest thereon.  After repayment, no Growth Capital II Term Loan
may be reborrowed.

 

(c)                                  Growth Capital II Final Payment.  On the
earlier of (i) the Growth Capital II Term Loan Maturity Date or other earlier
date that the final Growth Capital II Term Loan payment is due in accordance
with the terms of this Agreement, or (ii) the termination of the Growth Capital
II Term Loan or this Agreement for any reason, Borrower shall pay, in addition
to the outstanding principal, accrued and unpaid interest, and all other amounts
due on such date with respect to the Growth Capital II Term Loans, an amount
equal to the Growth Capital II Final Payment.

 

(d)                                 Prepayment.   So long as no Event of Default
has occurred and is continuing, Borrower shall have the option to prepay all,
but not less than all, of the Growth Capital II Term Loans advanced by Bank
under this Agreement, provided Borrower (i) delivers written notice to Bank of
its election to prepay the Growth Capital II Term Loans at least five (5) days
prior to such prepayment, and (ii) pays, on the date of such prepayment (A) the
Growth Capital II Prepayment Premium, (B) the Growth Capital II Final Payment,
and (C) all other sums, if any, that shall have become due and payable,
including interest at the Default Rate with respect to any past due amounts. 
The Growth Capital II Prepayment Premium shall also be due in connection with
any prepayment following the occurrence of an Event of Default.

 

3.2                               Section 2.3(a)(ii) (Interest Rate).  A new
Section 2.3(a)(ii) is added to the Loan Agreement to read as follows:

 

(ii)                                  Growth Capital II Loan.  Subject to
Section 2.3(b), the principal amount of all outstanding Growth Capital II Term
Loans shall accrue interest, fixed at the time of each Growth Capital II Term
Loan, at a per annum rate equal to one and three quarters of one percent (1.75%)
above the Prime Rate, which interest shall be payable monthly in accordance with
Section 2.3(c) below.

 

3.3                               Section 6.7 (Financial Covenants).  A new
Section 6.7 is added to the Loan Agreement to read as follows:

 

6.7                               Financial Covenants.  Borrower shall at all
times be in compliance with at least one of the following two financial
covenants:

 

2

--------------------------------------------------------------------------------


 

(a) Minimum Liquidity.  Borrower shall maintain Liquidity in an amount equal to
at least 1.35 times the aggregate principal amount of outstanding Growth Capital
II Term Loans, measured monthly on the last day of each calendar month during
the term of this Agreement.  As used herein, “Liquidity” shall mean the
aggregate amount of unrestricted cash maintained at Bank and Bank’s Affiliates.

 

(b) Minimum Revenue.  Borrower shall achieve revenues of at least (i) eighty
percent (80%) of the projected revenues set forth in Borrower’s FY2015 plan as
provided by Borrower to Bank, (ii) seventy percent (70%) of the projected
revenues set forth in Borrower’s FY2016 plan as provided by Borrower to Bank,
and (iii) for 2017 and at all times thereafter, Borrower shall achieve revenues
of at least seventy percent (70%) of the projected revenues set forth in
Borrower’s plan as approved by Borrower’s Board of Directors and delivered by
Borrower to Bank at least one week prior to the commencement of the applicable
fiscal year, each of (i)-(iii), tested quarterly.

 

3.4                               Section 8.2 (Events of Default). 
Section 8.2(a) is amended to read as follows:

 

(a)                                 Borrower fails to or neglects to perform any
obligation in Sections 6.2, 6.4, 6.5, 6.6, or 6.7, or violates any covenant in
Section 7; or

 

3.5                               Section 13 (Definitions).  The following terms
and their respective definitions are added to, or amended in, Section 13.1 to
read as follows:

 

“Credit Extension” is any Growth Capital Term Loan, Growth Capital II Term Loan,
or any other extension of credit by Bank for Borrower’s benefit.

 

“First Amendment Date” means December 18, 2014.

 

“Growth Capital II Final Payment” is a payment (in addition to and not a
substitution for any Growth Capital II Term Loan payment or any other regular
monthly payments of principal and interest) equal to the aggregate principal
amount of Growth Capital II Term Loans advanced by Bank multiplied by the Growth
Capital II Final Payment Percentage.

 

“Growth Capital II Final Payment Percentage” is four and 75/100 percent (4.75%).

 

“Growth Capital II Interest Only Period” is defined in Section 2.1.2(b).

 

“Growth Capital II Prepayment Premium” is an amount, with respect to each Growth
Capital II Term Loan, equal to (i) two percent (2.0%) of the aggregate amount of
outstanding Growth Capital II Term Loans if such prepayment is made on or before
the first anniversary of the First Amendment Date; (ii) one percent (1.0%) of
the aggregate amount of outstanding Growth Capital II Term Loans if such
prepayment is made after the first anniversary of the First Amendment Date but
on or before the second anniversary of the First Amendment Date; and (iii) no
prepayment premium shall be due for any prepayment made thereafter.

 

“Growth Capital II Term Loan” is a loan made by Bank pursuant to the terms of
Section 2.1.2(a).

 

“Growth Capital II Term Loan Amount” is an amount equal to Fifteen Million
Dollars ($15,000,000).

 

“Growth Capital II Term Loan Maturity Date” means December 1, 2018.

 

“Liquidity” is defined in Section 6.7(a).

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

 

3

--------------------------------------------------------------------------------


 

“Tranche A Advance(s)” is defined in Section 2.1.2(a)(i).

 

“Tranche B Advance(s)” is defined in Section 2.1.2(a)(ii).

 

“Tranche C Advance(s)” is defined in Section 2.1.2(a)(iii).

 

“Tranche C Revenue Milestone” means when Bank receives evidence satisfactory to
Bank that Borrower has achieved a trailing 4-quarter revenue of at least Forty
Million Dollars ($40,000,000).

 

3.6                               Exhibit C (Compliance Certificate).  The
Compliance Certificate is amended in its entirety and replaced with the
Compliance Certificate in the form of Exhibit C attached hereto.

 

4.                                      Limitation of Amendment.

 

4.1                               The amendment set forth in Section 3, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

 

4.2                               This Amendment shall be construed in
connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.

 

5.                                      Representations and Warranties.  To
induce Bank to enter into this Amendment, Borrower hereby represents and
warrants to Bank as follows:

 

5.1                               Immediately after giving effect to this
Amendment (a) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default (other than the Existing Default being waived hereunder) has occurred
and is continuing;

 

5.2                               Borrower has the power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Agreement, as amended by this Amendment;

 

5.3                               The organizational documents of Borrower
delivered to Bank on or prior to the date of this Amendment and on file with the
United States Securities Exchange Commission are true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

5.4                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized;

 

5.5                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

5.6                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower, except as already has been obtained
or made and except for filings under the federal securities laws; and

 

4

--------------------------------------------------------------------------------


 

5.7                               This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

6.                                      Integration.  This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Amendment and the Loan Documents merge
into this Amendment and the Loan Documents.

 

7.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

8.                                      Governing Law.  This Amendment and the
rights and obligations of the parties hereto shall be governed by and construed
in accordance with the laws of the State of California.

 

9.                                      Effectiveness.  This Amendment shall be
deemed effective upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto, (b) Borrower’s payment of an amount equal to all
Bank Expenses incurred through the date of this Amendment, and (c) such other
documents as Bank may reasonably request.

 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

BORROWER

 

 

SILICON VALLEY BANK  

VERACYTE, INC.  

 

 

By:

/s/ Milo Bissin

 

By:

/s/ Bonnie H. Anderson

Name:

Milo Bissin

 

Name:

Bonnie H. Anderson

Title:

Vice President

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------